DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
An amendment was filed on 03/29/2022. Claims 1, 7-8, and 11-13 were amended, and claim 10 was canceled, wherein the limitations from claim 10 were amended into claim 1. Currently, claims 1-9 and 11-20 are pending and are being examined.
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to for the following reasons:
The language in line 1 of the abstract “A body fluid drainage device is provided” is recommended to be changed ??? to be more concise.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“a fluid containment device” in claim 1, line 3, which will be interpreted as a syringe barrel or an equivalent structure that holds a fluid in the art (see fig. 3A, fluid containment device 304 as a syringe).
 “Channel switching module for coupling to a fluid containment device” in claim 1, line 3, which will be interpreted as a valve having at least one form of  a three-way tap/valve or an equivalent structure in the art (see specification, “The channel switching module 302 may be in the form of, but not10 limited to, a three-way tap/valve”).
 “Flow rate actuator for coupling to the fluid containment device” in claim 1, line 7, and “a force transmitter” in claim 20, which will be interpreted as a metal tube connected to a motor or an equivalent structure in the art (see specification, “The force transmittal member 506 functions as a flow rate actuator… The force transmittal member 506 may be, but is not limited to, an aluminum tube.).
“processing module being configured to control a fluid flow” in claim 1, line 10, which will be interpreted as either a processor or computer system or an equivalent structure in the art (see specification, “…a person skilled in the art will appreciate that throughout the present specification, discussions  utilizing  terms such  as  "scanning", "calculating", "determining", "replacing", "generating", "initializing", "outputting", and the like, refer to action and processes of an instructing processor/computer system, or similar electronic circuit/device/component…”).
“the input module being configured to allow input to the processing module” in claim 14, lines 2-3, which will be interpreted as a physical device that sends signals to the processor/computer (see specification, “The input component 608 may be, but is not limited to, a joystick for a user/caregiver to input to the processing module 602 a desired body fluid drainage rate and/or a pre-determined total volume of fluid to be drained from a body cavity”).
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-9, 11, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Wells (US 20110130714 A1) in view Eckermann (US 20140194830 A1).
Regarding claim 1, Wells discloses a body fluid drainage device for draining a fluid from a body cavity (paragraph 0001), the device comprising 
a channel switching module (fig. 8. Paragraph 0065, see annotated figure 8 below) for coupling to a fluid containment device (fig. 6, first chamber 110, paragraph 0039), the channel switching module for controlling a direction of flow of the fluid with respect to the fluid containment device (paragraph 0065), and 
a flow rate actuator (fig. 6, ball screw 165, see paragraph 0061, “first ball screw 165 can rotate in a first direction and a second direction. Rotation of the first ball screw 165 can cause the first base 151 to move along the axis of the first chamber and/or first piston 141) for coupling to the fluid containment device, the flow rate actuator for controlling a rate of fluid flow into the fluid containment device (paragraph 0039), and 
a processing module (paragraph 0049), wherein the channel switching module is capable of switching between at least two channels (paragraph 0049, “valves can be electromechanically controlled via a controller chip… ”,, paragraph 0051, “In some embodiments, the first one-way valve 131, second one—way valve 132… are reversible such that they can be moved to operate in only a first direction”,  thereby allowing flow to go in the reverse direction when the alternate cartridge knob is turned, see annotated fig. 8 below)
 but fails to teach a processing module coupled to the channel switching module, the processing module being configured to control a fluid flow between the body cavity and the fluid containment device and to control a fluid flow from the fluid containment device using the channel switching module, and wherein the processing module is capable of controlling the fluid flow between the body cavity and the fluid containment device based on a pre- determined fluid volume in the fluid containment device, and further wherein in a first operation state, the processing module is configured to instruct the channel switching module to switch to a first channel to allow fluid communication from the body cavity to the fluid containment device through the first channel, and in a second operation state, the processing module is configured to instruct the channel switching module to switch to a second channel to allow fluid communication from the fluid containment device through the second channel. 

    PNG
    media_image1.png
    693
    453
    media_image1.png
    Greyscale

However, Eckermann teaches that using a processing module (paragraph 0046) to control a fluid flow between the body cavity and the fluid containment device (paragraph 0046) using a channel switching module (fig. 3, valves 140 and 142) based on a pre-determined fluid volume (paragraph 0046) in the fluid containment device (fig. 3, collection chamber 108) is known in the art, and further wherein in a first operation state, the processing module is configured to instruct the channel switching module to switch to a first channel to allow fluid communication from the body cavity to the fluid containment device through the first channel (see Eckermann, paragraph 0049, fig. 3, valve 140 allowing flow from first tube 102 into fluid containment device 108), and in a second operation state, the processing module is configured to instruct the channel switching module to switch to a second channel to allow fluid communication from the fluid containment device through the second channel (see Eckermann, fig. 3, valve 142 controlling second channel, see right annotated fig. 3 below).

    PNG
    media_image2.png
    765
    579
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed in Wells to incorporate the teachings of using a processing module to control fluid flow using the switching module, and further wherein in a first operation state, the processing module is configured to instruct the channel switching module to switch to a first channel to allow fluid communication from the body cavity to the fluid containment device through the first channel, and in a second operation state, the processing module is configured to instruct the channel switching module to switch to a second channel to allow fluid communication from the fluid containment device through the second channel, as taught in Eckermann to simplify the drainage process by allowing the device to create a set drainage rate (see Eckermann, paragraph 0046, “As a result, the drainage rate of the fluid will never be more than the preselected level during the preselected period of time”). 
Regarding claim 2, Wells, as modified by Eckermann, discloses the flow rate actuator (fig. 6, ball screw 165, see paragraph 0061, “first ball screw 165 can rotate in a first direction and a second direction”), and the device further comprises the fluid containment device (see Wells, fig. 6, first chamber 110) but fails to teach wherein the fluid containment device is removably coupled to the flow rate actuator.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to make the fluid containment device removably coupled to the flow rate actuator since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. The motivation to do so would be to allow the fluid containment device to be easily sterilized or replaced after use.
Regarding claim 3, Wells, as modified by Eckermann, disclose wherein the fluid containment device is removably coupled to the channel switching module (see Eckermann, paragraph 0053).
Regarding claim 4, Wells, as modified by Eckermann, disclose wherein the channel switching module is adapted to be removably coupled to the processing module (see Eckermann, paragraph 0053).
Regarding claim 5, Wells, as modified by Eckermann, disclose wherein the processing module is configured to determine whether a fluid volume in the fluid containment device matches the pre-determined fluid volume (see Eckermann, paragraph 0046), and if the fluid volume in the fluid containment device matches the pre-determined fluid volume, the processing module is configured to stop fluid flow between the body cavity and the fluid containment device (see Eckermann, paragraph 0046).
Regarding claim 6, Wells, as modified by Eckermann, disclose wherein the processing module is configured to stop fluid flow between the body cavity and the fluid containment device using channel switching module (see Eckermann, paragraph 0046, see Wells, see annotated fig. 8 below, the channel switching module may be turned to where the passageways in said module don’t align with the first and second channels).

    PNG
    media_image3.png
    693
    451
    media_image3.png
    Greyscale

Regarding claim 7, Wells, as modified by Eckermann, disclose wherein a determination of whether a fluid volume in the fluid containment device matches the pre-determined fluid volume is based on a maximum volume of the fluid containment device (see Eckermann, paragraph 0039, methods including weight measuring devices and capacitive sensors inherently are based on a maximum of the fluid containment device).
Regarding claim 8, Wells, as modified by Eckermann,, disclose wherein a determination of whether a fluid volume in the fluid containment device matches the pre-determined fluid volume is based on the rate of fluid flow controlled by the flow rate actuator (see Eckermann, paragraph 0039, “In addition, the housing 120 also contains a first measuring device connected to the microprocessor which together determine the amount of fluid that is being collected in the first chamber 108 over a preselected period of time… In other alternate embodiments, a different type of fluid measuring device may be used with suitable modifications to the electronics and microprocessor… a flowmeter”).
Regarding claim 9, Wells, as modified by Eckermann, disclose wherein the rate of fluid flow controlled by the flow rate actuator is correlated to an advancement distances of the fluid flow in the fluid containment device (see Eckermann, paragraph 0039, flowmeters are inherently correlated to an advancement distance of the fluid flow).
Regarding claim 11, Wells, as modified by Eckermann discloses wherein in the second operation state, the processing module is configured to actuate expelling of fluid from the fluid containment device with an actuation of the flow rate actuator (see Wells, paragraph 0055).
Regarding claim 15, Wells, as modified by Eckermann, discloses wherein the fluid containment device comprises a syringe (see Eckermann, fig. 6, first chamber 110).
Regarding claim 16, Wells, as modified by Eckermann, discloses a device further comprising a storage component, the storage component being coupled to the channel switching module for receiving fluid flow from the fluid containment device (see Eckermann, fig. 1, second collection chamber 118 coupled to housing 120 housing electronics).
Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Wells, in view of Eckermann as applied to claim 12, and in further view of Jespersen (US 4343316 A).
Regarding claim 12, Wells, as modified by Eckermann, disclose substantially the device disclosed in claim 1, but fails to teach wherein the processing module is configured to make a determination on whether a pre-determined total volume of fluid drainage has been achieved, said determination based on determining a number of times the pre- determined fluid volume in the fluid containment device is obtained.
However, Jespersen teaches external circuitry that indicates the number of times a fluid containment device (fig. 1, chamber 28) is emptied, and further shows the total volume drained (fig. 1, display 53).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the processor disclosed in Wells, as modified by Eckermann, to determine a pre-determined total volume of fluid drainage by counting the number of times a pre-determined fluid volume in the fluid containment device is obtained, as taught in Jespersen, for the purposes of accurately measuring drainage volume by multiplying the number of times the fluid containment device is filled with the volume of the chamber to provide a digital output of the total volume passed (see Jespersen, col. 2, lines 26-30). 
Regarding claim 13, Wells, as modified by Eckermann and Jespersen, disclose substantially the device disclosed in claim 12, but fails to teach wherein said determination is further based on a number of switches of the channel switching module to allow fluid flow from the fluid containment device.
However, the amount of switches of the channel switching module is identical to the number of times the fluid containment device is filled (see Jespersen, col. 6, lines 47-66).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the processor disclosed in Wells, as modified by Eckermann and Jespersen, to additionally count the number of switches of the channel switching module for the purposes of accurately measuring a total volume drained from a system by multiplying the number of times the fluid containment device is filled with the volume of the chamber to provide a digital output of the total volume passed (see Jespersen, col. 2, lines 26-30).
Regarding claim 14, Wells, as modified by Eckermann and Jespersen, discloses further comprising an input module (see Eckermann, fig. 3, buttons 130, 132, 134, 138), the input module being configured to allow input to the processing module of the pre-determined total volume of fluid drainage (see Eckermann, paragraph 0043, “In one embodiment, the user can select the maximum volume that can be collected in the first collection chamber 108 during a selected period of time.”, paragraph 0044) and input to the processing module of the rate of fluid flow into the fluid containment device (see Eckermann, paragraph 0045, “In another embodiment, the user can select the period of time over which the fluid is measured and collected within the first chamber. In the embodiment shown in FIGS. 1 and 2, that is accomplished by pressing the timer control button 138 located on the front of housing 120 and then up and down indicator buttons 132 and 134 which sends a signal to the microprocessor which then stores the amount of time selected in its memory.”, rate of fluid flow is selected volume/selected time, as disclosed in paragraph 0014, “Once the microprocessor determines that the first chamber is filled to a preselected level at any time prior to the expiration of the selected time period, it will cause the first valve to close and the second valve to open such that the first chamber will be emptied and so that the drainage will discontinue for the remainder of the preselected time period. In this manner, the drainage rate of the fluid will never be more than the preselected level during the preselected period of time”). 
Claims 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wells, in view of Eckermann as applied to claim 1 above, and further in view of Lecuyer (US 6336924 B1).
Regarding claim 17, Eckermann, as modified by Ryan, disclose substantially the device disclosed in claim 1, but fails to teach a device further comprising a pressure sensor coupled to the channel switching module for measuring a pressure in the body cavity.
However, Lecuyer teaches that using a pressure sensor (fig. 1, pressure sensor 4) to control fluid flow using a valve (fig. 2, valve 5) is known in the art (abstract, “An electronically controlled power supply (10) is provided for actuating the valve when the pressure exceeds a predetermined threshold”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to further couple a pressure sensor to the channel switching module disclosed in Wells, as taught by Lecuyer, for the purpose of providing an added safety feature when draining fluid that prevents flow from the fluid containment device when the pressure exceeds a predetermined threshold (see Lecuyer, abstract).      
Regarding claim 19, Wells, as modified by Eckermann and Lecuyer, disclose wherein the processing module is further configured to control the fluid flow between the body cavity (see Lecuyer, fig. 1, see annotated figure below) and the fluid containment device (see Lecuyer, fig. 3, drainage bag 3) based on the measured pressure (see Lecuyer, abstract, “An electronically controlled power supply (10) is provided for actuating the valve when the pressure exceeds a predetermined threshold”).

    PNG
    media_image4.png
    503
    396
    media_image4.png
    Greyscale

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Wells, in view of Eckermann as applied to claim 1 above, and further in view of Critchlow (US 20020016569 A1).
Regarding claim 18, Wells, as modified by Eckermann, discloses substantially the device disclosed in claim 1, but fails to teach a device further comprising one or more force sensors coupled to the fluid containment device for measuring a pressure in the body cavity. 
However, Critchlow teaches a fluid containment device further comprising one or more force sensors (fig. 5A, sensor coupled to piston, coupled to syringe 300, paragraph 0012) coupled to the fluid containment device.
Critchlow is considered analogous art because it pertains utilizes a syringe to control fluid flow. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the fluid containment device disclosed in Wells, by adding a force sensor coupled to the fluid containment device, as taught by Critchlow in order to provide a more accurate drainage measurement by determining the fluid pressure and calibrating the force transmittal of the plunger (see Critchlow, paragraph 0012).
Wells, as modified by Eckermann and Crichlow, fails to teach wherein the force sensor is for measuring a pressure in the body cavity. However, since the device disclosed in Wells, as modified by Eckermann and Critchlow, is substantially the same as the device disclosed in claim 18, it now operates the same way.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Wells, in view of Eckermann as applied to claim 1 above, and alternatively in further in view of Peng (CN 202459485 U).
Regarding claim 20, Wells, as modified by Eckermann disclose substantially the device disclosed in claim 1, and it appears to teach wherein the flow rate actuator comprises a force transmittal member (fig. 6, first ball screw 165) coupled to the fluid containment device (fig. 6, first chamber 110) and coupled to the processing module (paragraph 0049 and 0058); wherein the processing module is configured to control the fluid flow into the fluid containment device and expelled from the fluid containment device via a displacement of the force transmittal member (paragraph 0057-0058).
However, if this interpretation is not clearly envisaged by the applicant, Peng alternatively teaches wherein a flow rate actuator comprises a force transmittal member (fig. 1, driving rod 7) coupled to the fluid containment device (fig. 1, syringe 3) and coupled to the processing module (fig. 1, controller 1), wherein the processing module is configured to control the fluid flow into the fluid containment device and expelled from the fluid containment device via a displacement of the force transmittal member (fig. 1, controller 1 and driving mechanism 2, see PGPUB Translation, paragraph 0018).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the Wells reference to couple the force transmittal member to the processing module and configured the processing module to control the fluid flow into and expelled from the fluid containment device via a displacement of the force transmittal member, as taught by Peng, for the purpose of removing human error from a procedure by providing a set fluid flow velocity (see PGPUB Translation, paragraph 0017).
In response to the arguments regarding claims 17-20, wherein the additional references utilized do not cure the deficiencies as highlighted above, the examiner disagrees, as a rebuttal to Wells and Eckermann lacking features as noted by the applicant has been described above.
Response to Arguments
Applicant's arguments filed on 03/20/2022 have been fully considered but they are not persuasive. 
In response to the argument regarding claim 1, “Applicant respectfully disagrees that Wells, and in particular the alternative cartridge of the multifunctional device shown in Fig. 8, discloses a channel switching module as presently claimed”, the examiner respectfully disagrees. With the alternative cartridge disclosed in Fig. 8 of Wells, an input from first chamber 110 either goes into a first channel of the cartridge or a second channel of a cartridge, which would change the direction of flow from the first chamber 110. Even if in arguendo that “Wells teaches, at best, a reversal of flow between the first and second ports” (as alleged by Applicant) , it is noted that  a reversal of flow would still control the fluid direction with respect to the fluid containment device.
Further, because of the one-way valves that control flow to only pass in a single direction, fluid would not flow into and out of the first chamber 110 regardless of when the knob is in the first position or the second position. One of ordinary skill in the art would appreciate that if the knob is turned such that the first port changes from an intake port to an outlet port, it would be obvious to change the one-way valves such that fluid flow goes from intake flow to the first chamber 110, to outlet flow from the first chamber 110. Even when fluid flows into and out of chambers 110, 210 by using the same lines 128 and 310, respectively, regardless of the position of the knob, the channels that the system switches between are within the cartridge, not within lines 128 and 310, as shown in annotated fig. 8 of Wells below.

    PNG
    media_image5.png
    630
    724
    media_image5.png
    Greyscale

Moreover, the hypothetical scenario wherein “fluid would be withdrawn from a body cavity and with a flow reversal, the fluid would be expelled back to the body cavity” appears to be a conclusive statement without any factual evidence made by Applicant, as the functions of infusion and aspiration are given merely as examples (see Wells, paragraph 0064, “between the various procedures (e.g., infusion, aspiration, reinjection, etc.)”). In fact, components such as cannulas and collection bags that are switched between procedures (see Wells, paragraph 0064) are disclosed that would make flow reversal desirable to one of ordinary skill in the art (i.e., to intake flow from the cannula, and reverse flow into a collection bag).
In response to the argument regarding claim 10, “Even assuming, arguendo, that Wells suggests two different operation states… the line 128 becomes a line for output but it is still the same first channel”, the examiner disagrees. As described above, the channels that are switched between are within the alternative cartridge shown in fig. 8, wherein after the knob is turned, fluid from one source would not flow along the same channel.
Further, in response to the argument “Eckermann merely teaches the opening and closing of upstream and downstream valves 140, 142 to allow fluid to flow in and out of the chamber 108… there is no switching of channels in the context of the present disclosure and as would be understood by a skilled person”, the examiner respectfully disagrees. Under the broadest reasonable interpretation, the device disclosed in Eckermann would still switch between a first chamber above the control apparatus 100, and the second chamber below the control apparatus 100, even if both channels follow the same downward direction (see Eckerman, fig. 1).
In response to the argument “if the port configuration was changed (e.g., the dial of the alternative cartridge was rotated) based on a pre-set volume, rather than after a procedure was completed as disclosed in Wells, components for an incorrect procedure would be activated, which would impermissibly render Wells inoperable for its intended purpose), the examiner disagrees. In fact, the withdrawal of a pre-set volume could in itself be a procedure. As previously noted, the system disclosed in Wells can be attached to a cannula and a collection bag, and switching the configuration of the cartridge to have fluid from the cannula enter the first chamber 110, then subsequently have fluid from the first chamber 110 to enter a collection bag is possible. Therefore, a change in configuration based on a pre-determined volume being detected within a fluid containment device would maintain the operability of Wells. In response to the argument, “Nothing within Wells teaches or suggests that there is any deficiency related to fluid volume, or that volume-based valve control would provide any benefit. Moreover, an entirely different valve structure (that is not taught or suggested by Wells or Eckermann, alone or collectively) would be necessary to provide the volume-based drainage control of Eckermann while preserving the ability of Wells to seamlessly change between different procedures”, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Eckermann teaches the benefit and utility of volume-based valve control within a fluid flow system to simplify the drainage process by allowing the device to create a set drainage rate (see Eckermann, paragraph 0046, “As a result, the drainage rate of the fluid will never be more than the preselected level during the preselected period of time”), and as such the benefit this provides to Wells for assisting in creating a set drainage rate is evident.
Further, the volume-based fluid control taught in Eckermann does not come from its valve structure, but rather the sensors 124, 126 that surround the fluid containment device (see Eckermann, paragraph 0039). As such, the function of volume-based fluid control via the sensors taught in Eckermann can work with reasonable expectation of success with the valve structure of the channel switching module disclosed in Wells.
In response to the argument regarding claim 3, “It is respectfully submitted that no channel switching module is disclosed or even hinted at in both Wells and Eckermann for the reasons set forth above… Therefore, it follows that there is no fluid containment device that is removably coupled to a channel switching module in both Wells and/or Eckermann”, the examiner respectfully disagrees as a channel switching module was described in Wells within the response to the arguments set above.
In response to the argument regarding claim 4, “It is respectfully submitted that there are only valves in both Wells and Eckermann. There is no channel switching module in both Wells and Eckermann”, the examiner respectfully disagrees, as a channel switching module was described in Wells within the response to the arguments set above.
In response to the argument regarding claim 6, “Firstly, it is respectfully submitted that there is no flow rate actuator being disclosed or even hinted at Eckerman”, it is noted that Applicant is simply attacking Eckermann in isolation for lacking support for findings not relied upon by the Examiner, rather than addressing the Examiner's proposed combination of Wells and Eckermann. Nonobviousness cannot be established by attacking references individually when the rejection is predicated upon a combination of prior art disclosures. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 1097 (Fed. Cir. 1986).
In this case, Wells already teaches a flow rate actuator (see Wells, fig. 6, ball screw 165), and Eckermann is cited only to teach specifically the use of a processing module to control a fluid flow between the body cavity and the fluid containment device using a channel switching module based on a pre-determined fluid volume in the fluid containment device. Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed in Wells to incorporate the teachings of using a processing module to control fluid flow using the switching module as disclosed in Eckermann to simplify the drainage process by allowing the device to create a set drainage rate (see Eckermann, paragraph 0046, “As a result, the drainage rate of the fluid will never be more than the preselected level during the preselected period of time”).
Further, while there is no teaching of a flow rate actuator stopping fluid flow in Wells, Eckermann teaches wherein the processing module is configured to stop fluid flow between the body cavity and the fluid containment device with the channel switching module (see Eckermann, paragraph 0046). This teaching, as applied to Wells, allows the device to be  configured to stop fluid flow using the channel switching module by, for instance, turning the knob disclosed in Wells such that the passageways the module don’t align with the first and second channels, as described in the rejection for claim 6 above. Within claim 6, the options for stopping fluid flow with either the channel switching module, the flow rate actuator, or both, was listed in claim 6 in the alternative, so a combination of references that teaches one option is not required to teach all options.
In response to the argument regarding claim 11, “There is no suggestion of a dedicated “second operation state” for the fluid to be expelled from the first chamber 110 of Wells”, the examiner respectfully disagrees. Wells and Eckermann teach channel switching modules as previously described above. Further, the switching of the channel switching module and the reversal of the flow rate actuator disclosed in Wells constitutes as switching between a first operation state and a dedicated second operation state for actuating expelling of fluid from the fluid containment device with an actuation of the flow rate actuator. 
In response to the argument regarding claim 12, “There is no consideration or suggestion of a volume to be achieved (or a threshold limit to be reached) in Jespersen”, the examiner respectfully disagrees. Jespersen discloses a counting method of how many time a fluid containment device is emptied and further shows the total volume drained. Eckermann already teaches the processing module making the determination of when a threshold volume is reached, and Jespersen merely teaches the conclusion of a volume reached base on counting the number of times a fluid containment device is emptied. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the processor disclosed in Wells, as modified by Eckermann, to determine a pre-determined total volume of fluid drainage by counting the number of times a pre-determined fluid volume in the fluid containment device is obtained, as taught in Jespersen, for the purposes of accurately measuring drainage volume by multiplying the number of times the fluid containment device is filled with the volume of the chamber to provide a digital output of the total volume passed (see Jespersen, col. 2, lines 26-30).
In response to the argument regarding claim 13, “it is submitted that nothing in Jespersen discloses or even suggests that the processing module is configured to determine whether a pre-determined total volume of fluid drainage has been achieved, as otherwise claimed in claim 13. There is a distinction between a rate and a volume”, the examiner respectfully disagrees. As described in the rejection for claim 13 above, the number of switches of the channel switching module is identical to the number of times the fluid containment device is filled. As previously stated with respect to claim 12, Eckermann already teaches the processing module making the determination of when a threshold volume is reached, and Jespersen merely teaches the conclusion of a volume reached base on counting the number of switches from the channel switching module. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the processor disclosed in Wells, as modified by Eckermann, to determine a pre-determined total volume of fluid drainage by counting the number of switches of the channel switching module to allow fluid flow from the fluid containment device, as taught in Jespersen, for the purposes of accurately measuring drainage volume by multiplying the number of times the fluid containment device is filled with the volume of the chamber to provide a digital output of the total volume passed (see Jespersen, col. 2, lines 26-30).
In response to the argument regarding claim 14, “There is no disclosure of a rate of fluid flow being controllable in Eckermann. Eckermann merely discloses a valve 110 for allowing or disallowing the fluid flow from a patient to the collection chamber when the valve is opened or closed respectively… the maximum amount/volume of fluid being collected in the first collection chamber over a period of time is controlled, and not the rate of fluid flow into the first collection chamber”, the examiner respectfully disagrees. Eckermann describes that a maximum volume of fluid drained from a patient per time period may be preselected (see Eckermann, paragraph 0043, “In one embodiment, the user can select the maximum volume that can be collected in the first collection chamber 108 during a selected period of time.”),  and as such this would control the rate of fluid flow into the fluid containment device. A rate of flow of total volume/total time is still considered to be a flow rate, and as such a control of that ratio is a control of fluid flow rate. If an amount of fluid enters the fluid containment device before the target time, preventing more fluid from entering the fluid containment device would be considered controlling the fluid flow rate. Similarly, if an insufficient fluid enters the fluid containment device after the target time, the device disclosed in Eckermann still controls the fluid flow rate by providing a limit to how much fluid can enter the fluid containment device.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON W LEVY whose telephone number is (571)272-7582. The examiner can normally be reached M-F 8:00 AM- 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Brandon W. Levy/Examiner, Art Unit 3781                                                                                                                                                                                                        
 /QUANG D THANH/ Primary Examiner, Art Unit 3785